





CITATION:
Tollinsky
v.
Tollinsky
, 2011
          ONCA 35



DATE: 20110117



DOCKET: C52241



COURT OF APPEAL FOR ONTARIO



Weiler, Gillese and Blair JJ.A.



BETWEEN



Norman
Tollinsky



Applicant (Respondent)



and



Nhu

Tollinsky



Respondent (Appellant)



Nhu

Tollinsky
,
          acting in person



Audrey A.
Shecter
, for the
          respondent



Heard and released orally:
January 13, 2011



On appeal from the order of Justice
          Jane E. Kelly of the Superior Court of Justice, dated May 13, 2010.



ENDORSEMENT



[1]

The appellant sent an Offer to
Settle
to the respondent to resolve all property and support claims arising from their
    divorce proceedings. The main substance of the settlement agreement was that
    the respondent would pay off the mortgage and transfer his full interest in the
    matrimonial home to the appellant in return for the discharge of all property
    and support claims.

[2]

The appellant submits that the acceptance prepared by
    respondents counsel included two modifications that do not correspond with the
    terms of her Offer: a clause about tools and another provision stating, There
    are no arrears of spousal support owing.  She submits that the acceptance was therefore a counter-offer.  Accordingly, she submits that the motion
    judge erred in finding that a contract had been formed and in granting the
    respondents motion for an order in accordance with it.

[3]

This argument was not raised before the motion
    judge.  In any event, the modifications
    did not constitute a counter-offer. Paragraph 5 of the appellants offer
    states: The respondent/wife releases and forever discharges the
    applicant/husband from all claims with respect to net equalization of family
    property and/or spousal support.  The
    provision in the acceptance stating, There are no arrears of spousal support
    owing, only reiterated a major term of the settlement offer that the appellant
    had made to the respondent.

[4]

The added provision in the acceptance about ownership
    of tools was minor and did not modify the main substance of the settlement
    agreement, which was the transfer of the matrimonial home in return for the
    discharge of all support claims.

[5]

The appellant further submits that the offer was not
    accepted in time.  We agree with the
    motion judge that acceptance of the offer was communicated on February 17, 2007,
    within the time for its acceptance.  The
    appellants response on February 18 saying, I think you forgot to attach the
    order confirms that she also thought the offer was accepted.

[6]

The motion judge made no error in her findings and she
    applied the correct contractual legal principles.

[7]

We must also deal with the appellants motion to admit
    fresh evidence.  The proposed fresh
    evidence is repetitive and does not comply with the
Palmer
test for the admission of fresh evidence.

[8]

The appeal is therefore dismissed.  The costs of the appeal are to the
    respondent.  Having regard to the fact
    that the costs of the motion were fixed at $5,000, we award costs fixed in the
    amount of $7,500 inclusive of disbursements and applicable taxes.

Karen M. Weiler
    J.A.

E.E. Gillese J.A.

R.A. Blair J.A.


